                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MELANIE LEE ILIOFF,                     )
                                        )
                       Plaintiff,       )
                                        )
                  v.                    )             1:19CV1226
                                        )
ANDREW M. SAUL,                         )
Commissioner of Social Security,        )
                                        )
                       Defendant.       )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Melanie Lee Ilioff, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income (“SSI”).              (Docket Entry 2.)

Defendant has filed the certified administrative record (Docket

Entries 8, 9 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 13, 15; see also Docket Entry 14

(Plaintiff’s      Memorandum);      Docket    Entry     16    (Defendant’s

Memorandum)).    For the reasons that follow, the Court should enter

judgment for Defendant.

                          I.   PROCEDURAL HISTORY

      Plaintiff applied for SSI (Tr. 914-19) and, following denial

of   that   application    initially   (Tr.   808-19,     841-44)   and   on

reconsideration (Tr. 820-34, 846-47), Plaintiff requested a hearing

de novo before an Administrative Law Judge (“ALJ”) (Tr. 848).




     Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 1 of 30
While Plaintiff’s request for a hearing remained pending, Plaintiff

filed an application for DIB (Tr. 927-30), alleging disability

since December 18, 2013 (see Tr. 927), the day after a previous ALJ

issued an unfavorable decision on Plaintiff’s prior claim for DIB

(“2013 ALJ decision”) (Tr. 783-96).      Plaintiff, her attorney, and

a vocational expert (“VE”) attended the hearing, which addressed

Plaintiff’s claims for both SSI and DIB together.         (Tr. 710-63.)

The ALJ subsequently ruled that Plaintiff did not qualify as

disabled under the Act.    (Tr. 617-30.)

     The Appeals Council thereafter granted Plaintiff’s request for

review (Tr. 909, 1041-47, 1048-49) on the basis of Plaintiff’s

argument that the Commissioner had not properly appointed the ALJ

under the Appointments Clause of the United States Constitution,

see U.S. Const. Art. II, § 2, cl. 2, at the time she adjudicated

Plaintiff’s case (see Tr. 910-13, 1048-49).        In granting review,

Appeals Council noted that:

     [t]wo Administrative Appeals Judges (AAJs), whose
     appointments the Acting Commissioner of Social Security
     ratified and adopted as her own on July 16, 2018, plan to
     vacate the ALJ’s decision.        They will conduct a
     completely new review of your file. . . . [T]he AAJs
     will either: (1) issue their own new, independent
     decision; (2) remand your case to an ALJ who did not
     issue the previous decision or dismissal; or (3) dismiss
     your request for hearing. In taking one of these three
     actions, the AAJs will not presume that the prior ALJ’s
     decision was correct and will not give it any weight.

(Tr. 911.) The Appeals Council further provided Plaintiff with the

opportunities to “send    [] a statement about the facts and the law

in your case or additional evidence within 30 days” and to “ask for

                                   2




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 2 of 30
an appearance before the Appeals Council to tell [it] about [he]r

case.”   (Id.)

     In response, Plaintiff requested “the opportunity to have a

new hearing in front of an appropriately appointed ALJ instead of

having her claim reviewed by two AAJ’s,” but did not request an

appearance before the Appeals Council.       (Tr. 1050.)     Thereafter,

the Appeals Council,     through two AAJs, issued an independent

decision finding Plaintiff not disabled under the Act. (Tr. 1-20.)

In rendering that disability determination, the AAJs made the

following findings:

     1.   [Plaintiff] met the special earnings requirements
     under Title II of the Act on December 18, 2013, the date
     [Plaintiff] has alleged disability began, and met them
     through December 31, 2013.

     . . .

     2.   [Plaintiff] did not engage in substantial gainful
     activity from the alleged onset date of December 18,
     2013, through the hearing decision date.

     . . .

     3.   [Plaintiff] has the following severe impairment(s):
     Lumbar   Degenerative   Disk   Disease,   Osteoarthritis,
     Bursitis    of   the   Bilateral    Hips,   Fibromyalgia,
     [Posttraumatic Stress Disorder (‘PTSD’)], Anxiety,
     Depression, and [Attention Deficit Hyperactivity Disorder
     (‘ADHD’)].

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments (Listings)
     in 20 CFR Part 404, Subpart P, Appendix 1.

     . . .


                                   3




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 3 of 30
       5.   . . . [Plaintiff] has the residual functional
       capacity to perform less than the full range of unskilled
       light work . . . . [She] can stand and walk for 6 hours
       in an 8-hour workday, she can sit for 6 hours in an
       8-hour workday, and she can lift and carry, and push and
       pull 20 pounds occasionally and 10 pounds frequently.
       [She] can occasionally climb ramps and stairs, balance,
       bend, stoop, kneel, crouch or crawl. [She] can never
       climb ladders, ropes or scaffolds, and she must avoid
       concentrated exposure to dangerous moving machinery and
       unprotected heights. Mentally, [Plaintiff] is limited to
       simple, routine, repetitive tasks, with simple, short
       instructions,   requiring    only   simple    job-related
       decisions, and few workplace changes, with only
       occasional contact with co-workers, supervisors, and the
       public.

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff]’s age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [she] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from December 18, 2013, the
       date [Plaintiff] alleged that disability began, through
       December 13, 2017.

(Tr.    7-19    (bold   font    and    internal    parenthetical   citations

omitted).)

                               II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope



                                        4




       Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 4 of 30
of [the Court’s] review of [such a] decision . . . is extremely

limited.”    Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                   Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                   “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”           Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.”               Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993   F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,     make    credibility

determinations, or substitute its judgment for that of the [ALJ, as



                                      5




     Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 5 of 30
adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the     responsibility   for     that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial    gainful    activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).1       “To      regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-


1
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                      6




     Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 6 of 30
vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical   condition.”       Id.      “These   regulations    establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).2     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.”         Mastro,



2
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     7




     Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 7 of 30
270 F.3d at 177.     Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”     Id. at 179.3     Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.      However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available   in   the   community,”    the   claimant     qualifies    as

disabled.     Hines, 453 F.3d at 567.4


3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
                                                                 (continued...)

                                       8




       Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 8 of 30
                         B.    Assignments of Error

      Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1)   “[t]he   failure        to   properly   account   for   [Plaintiff]’s

moderate    limitations       in    concentration,    persistence,     and   pace

[(‘CPP’)] in the RFC is harmful error” (Docket Entry 14 at 7 (bold

font and single-spacing omitted));

      2) “[t]he AAJ’s [sic] failure to identify and resolve the

apparent conflict between the VE’s testimony and the [Dictionary of

Occupational Titles (‘DOT’)] is harmful error that prevents their

decision from being supported by substantial evidence” (id. at 12

(bold font and single-spacing omitted)); and

      3) “[t]he AAJs [sic] failure to address and reconcile [the

2013 ALJ decision]’s RFC findings, which they assigned significant

weight, with their own conflicting RFC conclusions is error that

prevent [sic] substantial evidence from supporting the [AAJs’]

decision” (id. at 18 (bold font and single-spacing omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 16 at 4-19.)




4
  (...continued)
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                           9




     Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 9 of 30
                                    1. CPP

     In Plaintiff’s first assignment of error, she asserts that

“[t]he   [AAJs’]   failure     to   properly    account     for   [Plaintiff]’s

moderate limitations      in   [CPP]    in   the     RFC   is   harmful   error.”

(Docket Entry 14 at 7 (bold font and single-spacing omitted).)                 In

particular,   Plaintiff      maintains       that,    despite     finding   that

Plaintiff’s mental impairments caused moderate limitation in CPP

(id. (citing Tr. 11)), the AAJs did not include any restrictions

that “specifically account for [Plaintiff’s] moderate limitations

in [CPP]” (id. at 7 (citing Tr. 11)).              Plaintiff points out that

the United States Court of Appeals for the Fourth Circuit has held

that “an ALJ does not account ‘for a claimant’s limitations in

[CPP] by restricting the hypothetical question to simple, routine

tasks or unskilled work,’” (id. (quoting Mascio v. Colvin, 780 F.3d

632, 638 (4th Cir. 2015))), that “‘the ability to perform simple

tasks differs from the ability to stay on task’” (id. at 10

(quoting Mascio, 780 F.3d at 638)), and that “‘only the latter

limitation [dealing with the ability to stay on task] would account

for a claimant’s limitation in [CPP]’” (id. (quoting Mascio, 780

F.3d at 638)).     According to Plaintiff, “[s]ince Mascio, district

courts within the Fourth Circuit . . . have determined that more

extensive RFC limitations than those assigned in [Plaintiff]’s

claim did not adequately account for an ALJ’s finding of a moderate

limitation in [CPP].”        (Id. at 8 (citing Patton v. Colvin, No.


                                       10




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 10 of 30
1:15CV616, 2016 WL 3417361, at *3-5 (M.D.N.C. June 16, 2016)

(unpublished) (Webster, M.J.), recommendation adopted, slip op.

(M.D.N.C.    Jul.    13,   2016)    (Biggs,      J.),    Burrow      v.    Colvin,   No.

1:15CV163,    2016    WL   1258840,       at    *4    (M.D.N.C.      Mar.   28,   2016)

(unpublished) (Webster, M.J.), recommendation adopted, slip op.

(M.D.N.C. Aug. 9, 2016) (Tilley, S.J.), Biddell v. Colvin, No.

1:15CV80,    2016    WL    815300,    at       *5-6    (W.D.N.C.     Feb    29,   2016)

(unpublished), and Hagedorn v. Colvin, No. 2:12CV85, 2015 WL

4410288, at *3-4 (W.D.N.C. July 20, 2015) (unpublished)).)

      Plaintiff further notes that “evidence in the record [exists]

that would suggest that she would have difficulty with maintaining

a pace at work as well as difficulty with maintaining concentration

and persistence to stay on task[ that t]he AAJs failed to reconcile

. . . with the RFC.”         (Id. at 10 (citing Tr. 235, 244, 276, 283,

293, 297, 373, 376, 441, 463, 640, 644-45, 647-48, 650-51, 731-38,

743-45, 950-57, 972, 1028, 1054, 1059, 1061, 1074, 1097, 1116,

1120, 1125, 1129, 1209, 1237, 1242, 1254, 1517, 1559, 1655, 1733,

1750,   1781,   1793,      1805,    1853-57,         1860,   1888,    2128,    2143).)5

Plaintiff observes that the “nonexamining [s]tate [a]gency medical

consultants[]       concluded      that    [Plaintiff]’s        chronic       pain   and



5
  In support of her argument that the record supports deficits in maintaining
CPP, Plaintiff misrelies on evidence that her counsel sent to the Appeals
Council. (See Docket Entry 14 at 10 (citing Tr. 235, 244, 276, 283, 293, 297,
373, 376, 441, 463, 640, 644-45, 647-48, 650-51).) The Appeals Council “f[ou]nd
this evidence d[id] not show a reasonable probability that it would change the
outcome of the decision” and “did not exhibit th[e] evidence.” (Tr. 2(emphasis
added).)    Accordingly, that evidence does not constitute a part of the
administrative record properly before this Court.

                                          11




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 11 of 30
depression would interfere with task persistence at times” (id. at

11 (citing Tr. 815-16, 830-31)), as well as that “[t]he AAJs

assigned these opinions ‘great weight’” (id. at 11-12 (quoting Tr.

16)), but contends that the AAJs “failed to reconcile this portion

of the[ consultants’] opinions with the RFC” (id. at 12).                         Those

contentions fail to warrant relief.

     The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task,” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP],” Mascio, 780 F.3d at 638.                    However, as the

Fourth Circuit recently affirmed, in Mascio, the court held “that

an ALJ cannot summarily “account for a claimant’s limitations in

[CPP] by restricting the hypothetical question to simple, routine

tasks   or   unskilled   work,       .   .     .   [b]ut   we   did   not    impose   a

categorical rule that requires an ALJ to always include moderate

limitations    in   [CPP]   as   a       specific     limitation      in    the   RFC.”

Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020).                            As a

neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record supports
     this conclusion, either through physician testimony,
     medical source statements, consultative examinations, or




                                          12




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 12 of 30
       other evidence that       is    sufficiently    evident    to     the
       reviewing court.

Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added).             Here, the AAJs’

decision provides a sufficient explanation as to why the RFC’s

restrictions to “simple, routine, repetitive tasks” (“SRRTs”), as

well   as   to   “simple,   short     instructions,”    “simple    job-related

decisions,” “few workplace changes,” and “only occasional contact

with    co-workers,    supervisors,      and   the     public”    (Tr.    10-11)

adequately accounted for Plaintiff’s moderate deficit in CPP.

       First, the AAJs recognized Plaintiff’s testimony that she

“loses track of stuff” and could not work, in part, because of

“difficulties with concentration” (Tr. 11; see also Tr. 720, 727,

734-35), but found that her “statements as to the intensity and

persistence of th[o]se symptoms [we]re not well supported in the

record” (Tr. 11).       Consistent with that finding, the AAJs had

earlier noted, at step three of the SEP, that “[t]he record

reflect[ed] that [Plaintiff]’s mental symptoms [we]re stable with

medication compliance,” that she “c[ould] function fairly well

independently, with some help with caring for her son,” that “[s]he

[wa]s apparently able to attend her medical and mental health

appointments,” and that “there [wa]s no evidence that her mental

symptoms would markedly affect her ability to maintain a simple

work routine.”     (Tr. 9-10.)      Notably, Plaintiff has not challenged


                                       13




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 13 of 30
the AAJs’ analysis of Plaintiff’s subjective symptom reporting.

(See Docket Entry 14.)

       Second, with regard to the objective medical evidence, the

AAJs    noted   that,   despite    Plaintiff’s    “complain[t]       of   mental

impairments . . .[, a] brief exam appeared normal in all areas

including mental” (Tr. 13-14 (citing Tr. 2158-59)), as well as

that,    notwithstanding     her   reports   of   “problems    with   memory,”

Plaintiff “had a normal mood and affect, normal speech, normal

behavior, normal thought content and judgment, and normal cognition

and memory” (Tr. 14 (citing Tr. 2353, 2356)).            Although the AAJs

did not expressly discuss most of the mental health evidence of

record, they stated that they “performed an independent review of

all    the   evidence   in   the   hearing   record   before   the    ALJ”   and

“careful[ly] consider[ed ] all the evidence” (Tr. 5 (emphasis

added)) and, without evidence to the contrary (absent here), the

Court should take them at their word, see Reid v. Commissioner of

Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014) (holding that, if “the

ALJ . . . stated that the whole record was considered . . . absent

evidence to the contrary, we take [him] at [his] word”).

       Furthermore, Plaintiff has not shown that remanding for a

further discussion of the mental health evidence would lead to a

different result in her case, as Plaintiff’s cited evidence would

not compel the AAJs to include additional limitations in the mental

RFC.     Some of that evidence consists of Plaintiff’s subjective

reports of symptoms (see Tr. 950-57, 972, 1028, 1254, 1517) which,

                                       14




      Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 14 of 30
as discussed above, the AAJs discounted (see Tr. 11), in a manner

unchallenged by Plaintiff (see Docket Entry 14). Other portions of

that evidence documented normal findings (or lacked findings)

regarding Plaintiff’s concentration, attention, or focus. (See Tr.

1058-59 (recording “normal” attention and concentration), 1125,

1129, 1208-10 (noting clinician’s rating of Plaintiff’s attention

as “fine” despite checking box that attention and concentration

remained “impaired”), 1237, 1242, 1517, 1559, 1655, 1733, 1750,

1781, 1793, 1860-61 (denoting “good” attention).)                    The remaining

evidence consists of mental health records with boxes checked

marking Plaintiff’s attention and concentration as “impaired” but

also showing that she remained “alert” and “cooperative” with

“intact” memory (see Tr. 1054, 1061-62, 1074, 1097-98, 1115-18

(also describing Plaintiff’s attention as “adequate”), 1120-22

(additionally rating Plaintiff’s attention as “improving”), 1888),

as well as a finding by a psychiatrist that Plaintiff presented as

“distracted somewhat” (Tr 1856), a notation by consultative medical

examiner   Dr.    Mike   Dearinger      that       Plaintiff   appeared      “easily

distracted”      (Tr.    2128),   and        the    opinion    of     consultative

psychological examiner Dr. Ashley King that Plaintiff’s attention

remained   “adequate     to   repetitive,          simple   tasks”    (Tr.    2143).

Moreover, of the findings that support limitations in Plaintiff’s

ability to concentrate, Plaintiff fails to establish that findings

of “impaired” attention and concentration (as well as lone findings

of “distracted somewhat” and “easily distracted”) conflict with the

                                        15




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 15 of 30
AAJs’ finding that Plaintiff possessed “moderate” limitation in

CPP, which the regulations define as “fair” ability to maintain CPP

“independently, appropriately, effectively, and on a sustained

basis,” 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00F.2.c.

     Third, the AAJs’ discussion of the opinion evidence supports

their    conclusion    that,   despite   moderate   limitation   in   CPP,

Plaintiff remained capable of performing SRRTs with limited social

interaction.    In that regard, the AAJs gave “great weight” to the

state agency psychological consultants (Tr. 16), who found that,

notwithstanding moderate limitation in CPP (see Tr. 812, 826),

Plaintiff “[r]etain[ed] the ability to follow simple instructions”

(Tr. 816, 831 (also including ability to follow “some complex”

instructions)).       In addition, the AAJs accorded “some weight” to

the opinions of Dr. King (Tr. 16), who opined that Plaintiff’s

attention rated as “adequate to repetitive, simple tasks” (Tr.

2143).    The Fourth Circuit has found an ALJ’s reliance on such

opinion evidence sufficient to account for moderate limitations in

CPP under Mascio.       See Sizemore v. Berryhill, 878 F.3d 72, 80–81

(4th Cir. 2017) (rejecting the plaintiff’s argument under Mascio

where ALJ relied on opinions of consultative examiner and state

agency psychological consultant that, notwithstanding moderate




                                    16




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 16 of 30
deficit in CPP, the plaintiff could sustain attention sufficiently

to perform SRRTs).6

      In light of the foregoing analysis, Plaintiff has failed to

demonstrate prejudicial error under Mascio and her first assignment

of error falls short.

                         2. Conflicts Between VE and DOT

      Next, Plaintiff asserts that “[t]he AAJ’s [sic] failure to

identify    and    resolve       the   apparent      conflict     between      the   VE’s

testimony and the [DOT] is harmful error that prevents their

decision from being supported by substantial evidence.”                         (Docket

Entry 14 at 12 (bold font and single-spacing omitted).)                              More

specifically, Plaintiff argues (A) that “[a] review of the [DOT]

descriptions of the jobs of Assembler and Electrical Assembler

reveal   that     each     of    these    jobs   require    a     .    .   .   Reasoning

Development Level of 2 [(‘RDL 2’)]” (id. at 13 (citing DOT, No.

706.684-022 (“Assembler, Small Products I”), 1991 WL 679050 (G.P.O.

4th ed rev. 1991), and DOT, No. 729.687-010 (“Assembler, Electrical

Accessories       I”),    1991    WL     679733)),    and   (B)       “that    the   VE’s

identification of jobs requiring [RDL 2] is in conflict with the


6
  Plaintiff nevertheless contends that the AAJs “failed to reconcile . . . with
the RFC” (Docket Entry 14 at 12) the state agency psychological consultants’
opinion “that [Plaintiff]’s chronic pain and depression would interfere with task
persistence at times” (id. at 11 (emphasis added) (citing Tr. 815-816, 830-831)).
Again, however, Plaintiff has not shown that opinions that her pain and
depression would “interfere with her ability to maintain task persistence” (Tr.
816, 830 (adding disclaimer “at times” to describe frequency of interference))
conflicts with the AAJs’ finding that Plaintiff possessed “moderate” limitation
in CPP (Tr. 9), which the regulations define as “fair” ability to maintain CPP
“independently, appropriately, effectively, and on a sustained basis,” 20 C.F.R.
Pt. 404, Subpt. P, App’x 1, § 12.00F.2.c.

                                           17




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 17 of 30
limitation[] to ‘simple, short instructions’” in the RFC (id. at

13-14 (quoting Tr. 10); see also id. at 14-16 (citing Lawrence v.

Saul,   941   F.3d     140,   143-44    (4th    Cir.   2019),    and    Thomas   v.

Berryhill, 916 F.3d 307, 313-14 (4th Cir. 2019), for proposition

that RFC limitation to “short” instructions apparently conflicted

with “detailed” instructions needed to perform RDL 2 jobs, and

Pearson v. Colvin, 810 F.3d 204, 210-11 (4th Cir. 2015), as holding

that an ALJ’s failure to identify and resolve apparent conflict

between VE and DOT constitutes grounds for remand)).

     Plaintiff “further contends that there is an apparent conflict

between the ALJ’s [sic] limitation that [Plaintiff] ‘must avoid

concentrated exposure to dangerous moving machinery’” (id. at 14

(quoting Tr. 10)), and “the VE’s identification of the job of

Bakery Line Worker” (id. (referencing DOT, No. 524.687-022 (“Bakery

Worker, Conveyer       Line”),   1991     WL    674401)).       In   that   regard,

Plaintiff     points    out   that     “the    [Selected    Characteristics      of

Occupations Defined in the Revised [DOT] (‘SCO’)] indicates that

the job of Bakery Line Worker requires occasional exposure to

Proximity to Moving Mechanical Parts” (id. at 16 (citing SCO, Pt.

A, § 06.04.28 (“Manual Work, Food Processing”), No.                    524.687-022

(“Bakery Worker, Conveyer Line”) (U.S. Dep’t of Labor 1993), and

id., App’x D (“Environmental Conditions”), § 8 (“Proximity to

Moving Mechanical Parts”)), and “contends that the occasional

exposure indicated in the [SCO] could be concentrated exposure”



                                         18




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 18 of 30
(id.).   As a result, Plaintiff “argues that reversal and remand to

fully develop the record and resolve the apparent conflict between

the VE’s testimony and the [DOT] in her claim is warranted under

[Social Security Ruling 00-4p, Policy Interpretation Ruling: Titles

II and XVI: Use of [VE] and Vocational Specialist Evidence, and

Other Reliable Occupational Information in Disability Decisions,

2000 WL 1898704 (Dec. 4, 2000) (‘SSR 00-4p’)],” Lawrence, Thomas,

and Pearson.   (Docket Entry 14 at 17.)

     SSR 00-4p places an affirmative duty on an ALJ to elicit an

explanation from the VE as to any “apparent unresolved conflict”

between the VE’s testimony and the DOT:

     Occupational evidence provided by a VE . . . generally
     should be consistent with the occupational information
     supplied by the [DOT].      When there is an apparent
     unresolved conflict between VE . . . evidence and the
     [DOT], the [ALJ] must elicit a reasonable explanation for
     the conflict before relying on the VE . . . evidence to
     support a determination or decision about whether the
     claimant is disabled. At the hearings level, as part of
     the [ALJ’s] duty to fully develop the record, the [ALJ]
     will inquire, on the record, as to whether or not there
     is such consistency.

SSR 00-4p, 2000 WL 1898704, at *2 (emphasis added).        “[A]n ALJ has

not fulfilled his affirmative duty merely because the [VE] responds

‘yes’ when asked if her testimony is consistent with the [DOT],”

Pearson, 810 F.3d at 208 (internal quotation marks omitted); thus,

“[t]he ALJ independently must identify . . . where the [VE’s]

testimony seems to, but does not necessarily, conflict with the

[DOT],” id. at 209 (emphasis added); see also id. (rejecting the



                                   19




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 19 of 30
Commissioner’s argument that an “apparent” conflict meant only an

“obvious” one).

       As relevant to the instant case, the ALJ queried the VE (upon

whose testimony the AAJs relied (see Tr. 19)) whether an individual

limited to, inter alia, SRRTs involving simple, short instructions

could perform any jobs existing in significant numbers in the

national economy.       (See Tr. 758-59.)        In response, the VE (A)

opined that such an individual could not perform Plaintiff’s past

relevant work as a clerk, but would remain capable of performing

the    jobs   of   assembler,   bakery    line   worker,   and    electrical

assembler, (B) provided the corresponding DOT codes for the three

jobs, and (C) recited their incidence in the national economy.

(See Tr. 759.)      The VE subsequently confirmed that he knew of no

conflicts between his testimony and the DOT.          (See id.)

       The AAJs adopted the VE’s testimony as to Plaintiff’s ability

to perform the three jobs in question:

       To determine the extent to which [the RFC’s non-
       exertional limitations] erode the unskilled light
       occupational base, the [AAJs] reviewed [VE] testimony
       . . . as to whether jobs exist in the national economy
       for an individual with [Plaintiff’s] age, education, work
       experience, and [RFC]. The [VE] testified that given all
       of these factors the individual would be able to perform
       the requirements of representative occupations including:
       Assembler, DOT, No. 706.684-022, 3,000,000 jobs available
       in the national economy; Bakery Line Worker, DOT, No.
       524.687-022, 20,000 jobs available in the national
       economy; and Electrical Assembler, DOT, No. 729.687-010,
       25,000 jobs available in the national economy.

       Pursuant to SSR 00-4p, [the AAJs] ha[ve] determined that
       the [VE’s] testimony is generally consistent with the
       information contained in the [DOT].          The [VE]’s

                                     20




      Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 20 of 30
     references to the [DOT] confirm that she [sic]
     contemplated the information in that vocational manual.
     The [VE] is familiar with terms used by the [SSA], such
     as unskilled, semiskilled, and skilled work, as well as
     exertional terms, such as sedentary, light, medium,
     heavy, and very heavy. Furthermore, the [AAJs] ha[ve]
     compared the [VE]’s testimony with the information in the
     [DOT] to identify any actual or apparent conflicts. In
     this instance, the [VE]’s testimony is generally
     consistent with the information in those sources.

(Tr. 19 (emphasis added) (job data adapted from table format).)

     Plaintiff’s argument that the RFC’s limitation to simple,

short instructions apparently conflicts with the two assembly jobs

cited by the VE (and adopted by the AAJs), because those jobs

require RDL   2,    which   entails   the   ability   to   follow   detailed

instructions, has merit.       (See Docket Entry 14 at 12-14.)             In

Thomas, the Fourth Circuit relied on its earlier holding in Pearson

and held that      an   apparent   conflict   existed   between     the   VE’s

testimony that a claimant limited to short, simple instructions

could perform three particular jobs categorized by the DOT as

requiring RDL 2:

     We believe that [the claimant], being limited to short,
     simple instructions, may not be able to carry out
     detailed but uninvolved instructions.     This is not a
     categorical rule - some instructions, particularly if
     they are well-drafted, may be simultaneously short,
     simple, detailed, and uninvolved. Even so, the conflict
     between [the claimant]’s limitation to short, simple
     instructions and the VE’s testimony that [the claimant]
     could perform jobs that include detailed but uninvolved
     instructions is as apparent as the conflict we identified
     in Pearson.   Since we held that an apparent conflict
     existed in Pearson, we are satisfied that one exists in
     this case, too. We remand so that the ALJ can resolve
     the conflict in accordance with the [SSA]’s regulations.



                                      21




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 21 of 30
Thomas, 916 F.3d at 314 (emphasis added)              (footnote omitted);

compare Lawrence, 941 F.3d at 143 (distinguishing Thomas and noting

“key difference” that the claimant in Thomas “was limited to

‘short’ instructions[, which are] inconsistent with ‘detailed’

because detail and length are highly correlated” and finding “no

comparable inconsistency” between detailed instructions and the

ALJ’s “f[inding] that [the claimant in Lawrence] could perform jobs

limited to ‘simple, routine repetitive tasks of unskilled work’”).

     The   AAJs’    failure   to   identify   and    resolve   the   apparent

conflict between the VE and the DOT involving the two assembly jobs

at issue constitutes harmless error under the circumstances of this

case, see generally Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir.

1989) (observing that “[n]o principle of administrative law or

common sense requires us to remand a case in quest of a perfect

opinion unless there is reason to believe that the remand might

lead to a different result”), because Plaintiff has not shown that

any unresolved, apparent conflicts existed between the VE and DOT

regarding the Bakery Line Worker job.              Contrary to Plaintiff’s

contentions (see Docket Entry 14 at 14), no apparent conflict

existed between the VE’s testimony that an individual precluded

from “concentrated exposure to . . . moving machinery” could

perform the   job    of   Bakery   Line   Worker    (Tr.   758-59    (emphasis

added)), and the DOT’s listing for the “Bakery Worker, Conveyer

Line” job reflecting exposure to “[m]oving [m]ech[anical [p]arts[

o]ccasionally,” i.e., the condition “[e]xists up to 1/3 of the

                                     22




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 22 of 30
time,” DOT, No. 524.687-022 (“Bakery Worker, Conveyer Line”), 1991

WL 674401 (emphasis added).         Plaintiff’s argument conflates a term

used    to    describe   the   frequency    of   exposure   to    a    condition

(occasional) with a term rating the intensity of the exposure

(concentrated).

       As    well-explained    by   another    district   court       finding   no

apparent conflict between even a preclusion of moderate exposure to

environmental      irritants    and   the     DOT’s   listing    of   occasional

exposure:

       [I]t is unclear that any conflict exists in the present
       case, let alone an apparent one.       Essentially, [the
       c]laimant argues that a conflict occurred between the
       ALJ’s hypothetical question, which limited the individual
       to [avoid even] “moderate” [exposure to] environmental
       irritants, and the VE’s testimony that the individual
       could perform work as a room cleaner, groundskeeper, and
       industrial cleaner because the positions only involved
       “occasional” exposure to environmental irritants. [The
       c]laimant argues that it should have been apparent to the
       ALJ that the VE misunderstood the difference between the
       qualitative term “moderate” and the quantitative term
       “occasional[,]”[] and he should have sought explanation
       for   the  apparent   conflict.      This   argument   is
       unpersuasive. We find, and [the c]laimant points to, no
       authority in the [DOT] or otherwise that supports [the
       c]laimant’s contentions. In fact, [the c]laimant simply
       highlights a difference in terminology between the scale
       used to measure a claimant’s environmental limitations
       (unlimited, avoid concentrated exposure, avoid even
       moderate exposure, avoid all exposure) and his or her
       exertional    limitations    (constantly,     frequently,
       occasionally, and none).

Glover v. Berryhill, No. 16C5607, 2017 WL 2506411, at *8 (N.D. Ill.

June 9, 2017) (unpublished) (emphasis added).

       Similarly, another district court elaborated further on the

conflation of the two rating scales in finding that the ALJ’s

                                       23




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 23 of 30
preclusion of concentrated exposure to atmospheric conditions did

not conflict with even the DOT’s classification of a job as

requiring frequent exposure:

       Plaintiff relies on the [SCO] table, which classifies the
       “absence or presence of . . . environment condition
       components,” into one of four categories: Not Present;
       Occasionally (Activity or condition exists up to 1/3 of
       the time); Frequently (Activity or condition exists from
       1/3 to 2/3 of the time); Constantly (activity of
       condition exists 2/3 or more of the time.            This
       classification system refers to the frequency, or
       proportion of time that a particular environmental
       condition is or may be present, rather than to the
       quantity or magnitude of the environmental condition.
       Accordingly, the classification of the hand packager job
       as one subject to “frequent” atmospheric conditions does
       not conflict with the ALJ’s asking the VE about jobs with
       a restriction of avoiding “concentrated exposure” to
       certain respiratory irritants. Absent evidence of any
       actual conflict, the ALJ’s failure to ask whether the
       VE’s testimony conflicted specifically with the [SCO] is
       not legal error.

Sanchez v. Colvin, No. 13CV929, 2014 WL 4065091, at *17 (E.D.N.Y.

Aug. 14, 2014) (unpublished) (internal footnote and parenthetical

citation omitted); see also Johnson v. Commissioner, SSA, 764 F.

App’x 754, 761 (10th Cir. 2019) (finding no conflict between VE’s

testimony and DOT where “jobs of janitor and machine packager do

not    involve   concentrated    exposure   to   pulmonary   irritants     or

humidity” because the DOT “says that humid conditions are either

not present or only present occasionally, and neither job involves

concentrated exposure to such things as fumes, odors, dust and

gases”); Patton v. Colvin, No. EDCV 12-02091, 2013 WL 6018059, at

*6 (C.D. Cal. Nov. 12, 2013) (unpublished) (“The ALJ precluded

plaintiff from ‘concentrated’ exposure to pulmonary irritants,

                                     24




      Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 24 of 30
. . . [and, b]ecause the [DOT] states that electronics assembler

workers are exposed to such chemicals occasionally, rather than

frequently or constantly, there is no apparent conflict between the

[VE]’s testimony and the [DOT].”); but see Steven N. v. Berryhill,

No. 1:17CV427, 2018 WL 6629681, at *14 (W.D.N.Y. Dec. 19, 2018)

(“According to the [SCO], the food preparation position would

expose [the p]laintiff to extreme heat for up to one-third of the

work      day,    which      appears      to    exceed   an   RFC    that       precludes

‘concentrated’ exposure to extreme heat[, and i]f there is a

difference between the two terms, the ALJ is required to explain

it.”); Dodds v. Astrue, No. CIV-09-445, 2011 WL 1135104, at *3

(E.D. Okla. Mar. 25, 2011) (unpublished) (“A conflict exists

[between the ALJ’s preclusion of concentrated exposure to pulmonary

irritants and] . . . the [DOT’s] defin[ition of] the job of

assember      [sic]     as   requiring         ‘occasional’   exposure      .    .     .    to

atmospheric conditions.”).

       In    short,     to    credit      Plaintiff’s     “conten[tion]         that       the

occasional exposure indicated in the [SCO] could be concentrated

exposure”        (Docket     Entry       14    at   16   (emphasis    added))        would

impermissibly extend the holding in Pearson to merely “possible”

conflicts. See Eddie v. Berryhill, No. 5:16CV801, 2017 WL 4002147,

at   *6     (E.D.N.C.      Aug.    24,    2017)     (unpublished)    (rejecting            the

plaintiff’s       conflict        argument     because   “[the   c]laimant        move[d]

beyond what is apparent and into the realm of what is possible” and

noting that “[t]he Fourth Circuit in Pearson expressly declined to

                                               25




     Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 25 of 30
expand the ALJ’s duty to include inquiry as to ‘all possible

conflicts’” (emphasis added) (quoting Pearson, 810 F.3d at 209)),

recommendation adopted, 2017 WL 3995813 (E.D.N.C. Sept. 11, 2017)

(unpublished).      As a result, the Court should deny relief on

Plaintiff’s second issue on review.

                         3. 2013 ALJ Decision

       Lastly, Plaintiff maintains that “[t]he AAJs [sic] failure to

address and reconcile [the 2013 ALJ decision]’s RFC findings, which

they assigned significant weight, with their own conflicting RFC

conclusions is error that prevent [sic] substantial evidence from

supporting the [AAJs’] decision.”           (Docket Entry 14 at 18 (bold

font   and   single-spacing    omitted).)         In   particular,   Plaintiff

observes that “the AAJs included less restrictive RFC findings with

respect to [Plaintiff]’s exposure to environmental limitations” in

that the 2013 ALJ decision “concluded that [Plaintiff] would be

restricted to ‘no exposure to hazards such as unprotected heights

and moving machinery’” (id. (quoting Tr. 790)), but the AAJs

“concluded that [Plaintiff] ‘must avoid concentrated exposure to

dangerous moving machinery and unprotected heights’” (id. (quoting

Tr. 10)).    According to Plaintiff, “since there is no discussion in

the record    to   explain    how   the    AAJs   reached   their    conclusion

regarding [Plaintiff]’s ability to tolerate exposure to . . .

moving machinery, . . . meaningful review is precluded.”               (Id. at

20.)    Plaintiff deems the AAJs’ error in this regard as “harmful


                                      26




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 26 of 30
since the inclusion of an RFC limitation to ‘no exposure to hazards

such as unprotected heights and moving machinery’ consistent with

[the 2013 ALJ decision] would preclude the job of Conveyer Line

Bakery Worker.”    (Id. (quoting Tr. 790).)

     The Fourth Circuit addressed the manner in which an ALJ should

consider    a   final   decision   of    the   Commissioner   regarding   a

claimant’s prior application for benefits in Albright, 174 F.3d at

474-78.     In that case, the new ALJ did not analyze whether the

claimant’s condition had worsened since the prior ALJ’s decision,

but rather simply adopted the prior ALJ’s denial of benefits as res

judicata based upon Acquiescence Ruling 94-2(4) (“AR 94-2(4)”).

See id. at 474-75.      AR 94-2(4) required ALJs to adopt findings from

prior ALJ decisions unless the claimant produced new and material

evidence.    See id.    The Fourth Circuit found the application of AR

94-2(4) to the new claim for benefits “imprudent,” id. at 477, and

contrary to the SSA’s long-standing “treatment of later-filed

applications as separate claims,” id. at 476.

     In response to Albright, the SSA issued Acquiescence Ruling

00-1(4), (Interpreting Lively v. Secretary of Health and Human

Services) – Effect of Prior Disability Findings on Adjudication of

a Subsequent Disability Claim – Titles II and XVI of the Social

Security Act, 2000 WL 43774 (Jan. 12, 2000) (“AR 00-1(4)”), which

provides as follows:

     When adjudicating a subsequent disability claim . . ., an
     [ALJ] determining whether a claimant is disabled during
     a previously unadjudicated period must consider . . . a

                                    27




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 27 of 30
     prior finding [of a claimant’s RFC or other finding
     required at a step in the SEP] as evidence and give it
     appropriate weight in light of all relevant facts and
     circumstances.   In determining the weight to be given
     such a prior finding, an [ALJ] will consider such factors
     as: (1) whether the fact on which the prior finding was
     based is subject to change with the passage of time, such
     as a fact relating to the severity of a claimant’s
     medical condition; (2) the likelihood of such a change,
     considering the length of time that has elapsed between
     the period previously adjudicated and the period being
     adjudicated in the subsequent claim; and (3) the extent
     that evidence not considered in the final decision on the
     prior claim provides a basis for making a different
     finding with respect to the period being adjudicated in
     the subsequent claim.

     Where the prior finding was about a fact that is subject
     to change with the passage of time, such as a claimant’s
     [RFC], . . . the likelihood that such fact has changed
     generally increases as the interval of time between the
     previously adjudicated period and the period being
     adjudicated increases.    An [ALJ] should give greater
     weight to such a prior finding when the previously
     adjudicated period is close in time to the period being
     adjudicated in the subsequent claim, e.g., a few weeks as
     in Lively. However, an [ALJ] generally should give less
     weight to such a prior finding as the proximity of the
     period previously adjudicated to the period being
     adjudicated in the subsequent claim becomes more remote,
     e.g., where the relevant time period exceeds three years
     as in Albright. In determining the weight to be given
     such a prior finding, an [ALJ] must consider all relevant
     facts and circumstances on a case-by-case basis.

AR 00-1(4), 2000 WL 43774, at *4 (emphasis added).          “An ALJ does

not necessarily have to walk through each factor in order to comply

with AR 00–1(4).”    Grant v. Colvin, No. 4:12CV191, 2014 WL 852080,

at *7 (E.D. Va. Mar. 4, 2014) (unpublished).

     Here, the AAJs explained the weight they accorded to the 2013

ALJ decision as follows:




                                   28




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 28 of 30
       The [AAJs] give[] significant weight to the [2013 ALJ]
       decision . . . . The evidence of record at that time was
       very consistent with the [2013 ALJ decision], and in
       fact, the evidence since that date supports an ongoing
       [RFC] for unskilled light work activity.

(Tr. 14 (emphasis added) (internal citation omitted).)

       Although the AAJs did not expressly explain why, despite

according the 2013 ALJ decision’s findings “significant weight”

(Tr.   14),   they   precluded    Plaintiff    from   only    “concentrated”

exposure to moving machinery (Tr. 10), a finding less favorable to

Plaintiff than the 2013 ALJ decision’s restriction to “no” such

exposure (Tr. 790), the Court can still meaningfully review the

path of the AAJ’s reasoning. The AAJs’ statement that the evidence

since the 2013 ALJ decision “supports on ongoing RFC for unskilled

light work activity” (Tr. 14 (emphasis added)) indicates that the

AAJs focused the assigned weight on the 2013 ALJ decision’s RFC

limitations to the light exertional level and to unskilled work,

rather than to other limitations in the RFC.             Moreover, in this

case, the state agency medical consultants did not include any

restrictions on exposure to moving machinery in the RFC (see Tr.

814 (no environmental limitations), 829 (same)), and the AAJs

accorded “great weight” to the consultants’ opinions (Tr. 16).7

Moreover,     although    the    AAJs    expressly    discussed    only    Dr.


7
  Although the 2013 ALJ decision reflects that the ALJ assigned “great weight”
to the state agency medical consultants’ opinions, the ALJ did not describe the
substance of those opinions (Tr. 794), and the record does not contain the
consultants’ RFC determinations. The 2013 ALJ decision also lacks any specific
explanation for the total preclusion of exposure to moving machinery. (See Tr.
790-94.)

                                        29




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 29 of 30
Dearinger’s opinions regarding Plaintiff’s abilities to sit, stand,

and walk (see id. (citing Tr. 2135)), Dr. Dearinger also opined

that Plaintiff could “[n]ever” have exposure to moving mechanical

parts due to “anxiety, tremors, [and] pain” (Tr. 2138), and the

AAJs discounted Dr. Dearinger’s opinions as “not supported by the

objective record and [] based primarily on [Plaintiff]’s subjective

complaints,” as well as because “Dr. Dearinger did not have access

to [Plaintiff]’s medical records” (Tr. 16).

     Under these circumstances, Plaintiff’s third assignment of

error lacks merit.

                           III.   CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Summary Judgment (Docket Entry 13) be denied, that Defendant’s

Motion for Judgment on the Pleadings (Docket Entry 15) be granted,

and that this action be dismissed with prejudice.



                                        /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge

March 5, 2021




                                   30




    Case 1:19-cv-01226-WO-LPA Document 17 Filed 03/05/21 Page 30 of 30
